Case 1:04-cv-03294-CAP Document 1081 Filed 12/30/19 Page 1 of 6

12/13/19 16:18:43 202 395-4752 -> SUNTFAX-3 Audrey Adams Page 822
16 OFFICE
uggs
UNITED STATES DISTRICT COURT Po DEC 3 Clerk
FOR THE NORTHERN DISTRICT OF GEORGIA . Nes N. HATTEN:
ATLANTA DIVISION oy wey ms
\

 

 

 

FEDERAL TRADE COMMISSION, )

)

Plaintiff, )

)

Vv. )

)

NATIONAL UROLOGICAL GROUP, INC., et al., }
} 1:04-CV-3294-CAP

Defendants, )

)

And )

)

SunTrust Bank, )

)

Garnishee. )

)

ANSWER OF THE GARNISHEE FORM
1, V. Pralis (Declarant), as the
| IE (Title of Declarant) of Garnishee,
Syinst &v
AN Wust TN (Garnishee's official name)

 

BEING DULY SWORN DEPOSE AND SAY:
1. Choose one as applicable:

["] GARNISHEE IS AN INDIVIDUAL

 

Garnishee is or was doing business in name of

1

 
 

Case 1:04-cv-03294-CAP Document 1081 Filed 12/30/19 Page 2 of 6

12/13/49 16:18:49 282 395-4752 > SUNTFAX-3 Audrey Adams Page 423

| GARNISHEE IS A PARTNERSHIP OR TRUST.
Declarant is the (Title) of a partnership or

trust known as which is registered in the State

of
[_] GARNISHEE IS A GOVERNMENTAL ENTITY,

Declarant is the (title of declarant) of the

(official name of government entity) with a

 

principal office located at

 

ry GARNISHEE IS A CORPORATION.
Declarant is the Vo Yu: S (title of declarant) of the
: US [Yust } YW. _ (corporation name), which is organized under the
laws of the State of Eada Qy
2. The Garnishee may be contacted through the following individual,
at the following telephone number(s), and with the following identifying

information:

G77-2390-4402 Fac: PuY-Ubg-44/3)

 

 

 

 

 
 

Case 1:04-cv-03294-CAP Document 1081 Filed 12/30/19 Page 3 of 6

12/13/19 16:18:56 282 395-4752 >> SUNTFAX-3 Audrey Adams Page 624

3, On the aay of Detimbes, 20)4,, Gamishee was served with

the Writ of Continuing Garnishment.

4. Declarant states the following regarding the subject of the Writ:

Yes No

__ ZL The Garnishee has custody, control or possession of the
following property in which the Judgment debtor maintains .
an interest, including funds, accounts, monies, stock, or
earnings of the Judgment debtor, as described below:

 

 

 

 

Description of Approximate Description of Debtor's
Property Value Interest of Property
(1)
(2)
(3)
(4)
3. Declarant states the following regarding whether there is any other

garnishment currently in effect as to the property. If the answer is yes, the
declarant describes the other action below.

Yes No

 

 

 

 

 

VL eee cep Be Ot er i

 
 

Case 1:04-cv-03294-CAP Document 1081 Filed 12/30/19 Page 4 of 6

12/13/19 16:19:83 282 395-4752 -> SUNTFAX-3 Audrey Adams Page 825

6. Garnishee anticipates owing to the judgment-debtor in the future,

the following property including funds, accounts, monies, stock, or earnings of

 

 

 

 

 

the Judgment debtor:
Yes No
Amount Estimate Date or Period Due
Gl) ¢
2) 3
(3) ¢
(4) ¢

 

 

7, Check the applicable line below if you DENY that you hold property

subject to this order of garnishment.

The Garnishee has the following objections, defenses, or set-offs to
the Federal Trade Commission's right to the claimed property of the
Judgment debtor:

 

 

 

_____. The Judgment debtor has account(s) at this institution. However,
the account(s) currently contain no assets, The Garnishee, __
, will forward assets as they become available in
the account(s).

\Z The Garnishee is inno manner and upon no account indebted or
under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to

4

 
Case 1:04-cv-03294-CAP Document 1081 Filed 12/30/19 Page 5 of 6

12/13/19 16:19:12 282 395-4752 -> SUNTFAX~3 Audrey Adams . Page 426

the Judgment debtor, or in which the Garnishee has an interest; and
is in no manner liable as Garnishee in this action for the following —

reasons(s): beat
“Or ON L125) 2009

8. Garnishee delivered the Answer to the Clerk .of Court for the Northern

 

District of Georgia at: 2211 United States, Courthouse, 75 Ted Turner Drive, SW,
Atlanta, GA 30303. The Garnishee mailed a copy of this Answer by first-class
mail to the Judgment debtor, Hi-Tech Pharmaceuticals, Inc., 6015 B Unity Dive,
Norcross, GA 30071 and to Crystal D. Ostrum, Federal Trade Commission, 600
Pennsylvania Avenue, NW, Mailstop CC-9528, Washington, DC 20580,
Aly
Representative of Garnishee

TS hySr
CLM 04
C77-230- Gu.

(Telephone Number)

(Title

(Address)

Subscribed and swern aa
me this “0d aay of | ef

Notary Public

(SEAL) My Commission expires:

 
 
  

  

oly, DEBBIE WALLACE
a 24 NO Notary Public - State of Florida
} is J Commission # GG 020745

 
 
 

 

 
Case 1:04-cv-03294-CAP Document 1081 Filed

WZ
~ SUNTRUST

 

SunTrust Bank
FL-ORLANDO-7136

P.O. BOX 620577
ORLANDO FL 32862-0577

D,
Qe es
- @
ee
BS .

“) a D>

     
    

   

i
i
Gx FLA OSA 33 3 Witt US POSTAGE )PRINEVeOWES
i eo eee! ae :
ae a ag :
! Boned ae nea 3
| BAPE 0000365843DEC 24 2019

NORTHERN DISTRICT OF GEORGIA
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW

ATLANTA GA 30303

eter

75 TEG TURHER DR Sil #2211 S6505

cares Daa pap ded [bog feegg peed lp HUNY gy He HAUTE gegfee fe gh fy el |p

 
